Citation Nr: 1512504	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from February 1957 to February 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his February 2012 notice of disagreement (NOD), the Veteran contested the RO's denial of service connection for his lumbar spine condition.  That issue was included in the November 2012 statement of the case (SOC), but the Veteran limited his appeal to those issues noted on the title page.  Regarding the lumbar condition, the Veteran did not perfect an appeal regarding this issue.  Therefore, it is not currently before the Board for appellate consideration.  See 38 C.F.R. 
§§ 20.200, 20.202 (2014).  

The Veteran's claims were remanded by the Board for further development in January 2014.  The requested development was completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The most probative evidence of record fails to demonstrate that the Veteran's currently-diagnosed bilateral hearing loss had its onset in, was diagnosed within a year of, or is otherwise related to, his period of active service.

2.  The Veteran's tinnitus onset during his military service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

Pursuant to the January 2014 Board remand, VA requested records from the Social Security Administration (SSA).  In a January 2014 response, SSA indicated that the Veteran's records had been destroyed.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a January 2014 VA medical opinion discussed all applicable medical principles and medical treatment records relating to the issues discussed herein, and the analyses are considered adequate upon which to decide the claims at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran claims that his hearing loss and tinnitus originated in service as a result of exposure to acoustic trauma.  Specifically, he indicated that he was a Rifleman, and that he was not provided adequate hearing protection.  He further indicated that, post-service, he was not exposed to acoustic trauma while working as an electrician and a truck driver.  See Statement, November 2011.  

The Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2014).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Both sensorineural hearing loss and tinnitus are considered chronic conditions

For VA purposes , impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155 , indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

At the outset, the Board notes that the Veteran has been diagnosed with hearing loss, per VA regulations, and tinnitus during the pendency of this appeal.  Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hearing loss or tinnitus.  On separation in February 1960, the Veteran's ears, in general, were found to be normal.  No audiological defect was noted by the examiner, and a hearing disability was not shown per VA regulations.      

Post service, the Veteran was afforded a VA examination in conjunction with his claim in November 2011.  At that time, puretone testing revealed bilateral hearing loss per 38 C.F.R. § 3.385.  Test results were valid for rating purposes.  Bilateral tinnitus was diagnosed as well.  Following objective testing and an interview, the examiner opined that the Veteran's claimed disorders were not as likely as not related to his period of active service.  With regard to hearing loss, it was noted that hearing was normal to calibrated audiometries during the February 1960 separation examination.  Per Hensley, this may not be the sole basis for a denial.  However, the examiner went on to note that the Veteran's service medical records were silent for hearing loss and tinnitus complaints, with the first reports of record for either disorder demonstrated in 2004 and 2011, respectively.  It was noted that the Institute of Medicine (IOM) concluded that, based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  The examiner noted that the Veteran was exposed to occupational noise for decades post-service, without hearing protection, though the Veteran refutes post-service noise exposure.

As for tinnitus, the Veteran reported an onset of symptoms 20-30 years prior.  Even if 30 years was assumed, the onset would have occurred 20 years after separation, and that was the basis for the examiner's negative opinion.

Following a January 2014 Board remand, an additional VA medical opinion was provided in January 2014.  Following a review of the VA claims file, the examiner noted that the separation examination was within normal limits for audiometry, and that tinnitus was neither reported nor diagnosed.  It was again noted that the Veteran's service treatment records do not support the origin of hearing loss during active service, and that the Veteran's report of tinnitus onset at least 20 years following separation did not support that claim either.  As such, it was once again determined that it was less likely than not that either disorder was etiologically-linked to the Veteran's military career.  The examiner pointed out that the Veteran was exposed to occupational noise for 30 years after separation (again, which the Veteran denies), and it was noted that there was insufficient evidence from longitudinal studies in humans to determine whether permanent, noise-induced hearing loss can develop much later in one's life time, long after the cessation of that noise exposure.  Based on the anatomical and physiological data available on the recovery process following noise exposure, the examiner asserted that it was unlikely that such delayed effects occur.  

In the absence of an objectively-verifiable noise injury, the association between the Veteran's claimed tinnitus and noise exposure cannot be assumed to exist.  The examiner indicated that tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of both.  However, one would be forced to accept the scientifically-unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury.  The IOM never stated that tinnitus could occur in such cases.  And, in most cases, tinnitus is accompanied by measurable hearing loss.  

Importantly, the record does not contain any probative medical evidence linking the Veteran's hearing loss to his period of active duty.  Regarding the Veteran's assertions that he experienced hearing loss during his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's accounts of in-service hearing loss are simply not corroborated by the medical evidence of record.  The first reports of these disorders occurred in 2004 and 2011, respectively.  Moreover, audiometric testing at separation did not show hearing loss for VA purposes.  

VA obtained two medical opinions to address the Veteran's hearing loss, but both audiologists concluded that it was less likely than not that the Veteran's hearing loss either began during or was otherwise caused by his military service.

The competent evidence does not establish that the Veteran's currently-diagnosed hearing loss is related to his period of active duty.  Instead, the most probative medical evidence of record has demonstrated that the disorder was diagnosed more than four decades following separation, and as such hearing loss is not presumptively-related to the Veteran's period of active service.  Further, there is no evidence of record to demonstrate a probative medical link between the Veteran's hearing loss and his time in service.  As such, service connection for bilateral hearing loss is denied.  

The result with tinnitus is different.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the VA examiners both found that the Veteran's tinnitus was unrelated to his military service based largely on the Veteran's report that it had begun 20-30 years earlier.  However, the Veteran has clarified that his tinnitus had actually existed since service.  The Board accepts that such a finding would not be surprising from a Marine rifleman who undoubtedly experienced military noise exposure.  Because the Board finds the Veteran's statement as to his tinnitus credible, that testimony alone is sufficient to support a grant of service connection for tinnitus.  Accordingly, service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


